DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 7 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claim 7 recites “lifting of the feed trough to the pivoted discharge position is at least substantially simultaneous.”  The claim language “at least substantially simultaneous” is not further defined and is unclear as to how “at least substantially” modifies simultaneous. Clarification is required. In other words, ‘at least’ ‘substantially’ seems redundant. As substantially simultaneous would appear to 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Moon (US 20100162960 A1) in further view of Martial (FR 2998448 A1) and Thiele (US 3362552 A).
Regarding claim 1, Moon teaches A feeding system for measuring, monitoring and

	Moon fails to teach the at least one feed trough being arranged adjacent a gate, the gate enabling only one of the individual animals to a be positioned to consume the feed from the at least one feed trough at a time, the a gate facilitating retaining the single individual animal in position a with respect to the at least one feed trough and a pivoted discharge position in which the amount of feed is discharged from the feed trough.
	Martial teaches the at least one feed trough being arranged adjacent a gate (beam 14, bar 16, page 4), the gate enabling only one of the individual animals to a be positioned to consume the feed from the at least one feed trough (feeder device comprising a plurality of similar substations arranged in series, page 3) at a time, the a gate facilitating retaining the single individual animal in position a with respect to the at least one feed trough.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of
the claimed invention to modify Moon with the gate for retaining one animal at a particular feeding device as disclosed in Martial in order to ensure each animal is able to acquire their full amount of feed without interference from other animals.  

It would have been obvious to one of ordinary skill in the art before the effective filing date of
the claimed invention to modify Moon with the dumping position as disclosed in Thiele, such that when the feed trough is lifted it then pivots to the dumping position, in order to easily discard uneaten food to then feed the non-lactating animals.

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over the combination of Moon (US 20100162960 A1), Martial (FR 2998448 A1) and Thiele (US 3362552 A) as applied to claim 1 above, and further in view of Massicotte (US-20100018467-A1).
Regarding claim 2, the combination of Moon, Martial and Thiele teach the feeding system
according to claim 1 and the pivoted discharge position (dumping position, col 1, line 59, Thiele) by the lifting assemblies (111, paragraph 0014, Moon).
	The combination fails to teach the front panel having an opening through which the individual animals can access and consume the amount of feed contained within the feed trough the back panel being arranged at an angle away from the front panel such that when the feed trough is lifted to the pivoted discharge position by the lifting assemblies, the amount of feed is discharged from the feed trough along the back panel.
	Massicotte teaches the front panel (12) having an opening (10) through which the individual animals can access and consume the amount of feed contained within the feed trough (8, 70), the back panel (15) being arranged at an angle away from the front panel such that when the feed trough is lifted to the pivoted discharge position by the lifting assemblies, the amount of feed is discharged from the feed trough along the back panel.

the claimed invention to modify the combination of Moon, Martial and Thiele with the front panel, opening, back panel and discharge door as disclosed in Massicotte in order for the animal to have easy access to the feed trough while retaining an easy discharge mechanism.
Claims 3 and 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Moon (US 20100162960 A1), Martial (FR 2998448 A1) and Thiele (US 3362552 A) as applied to claim1 above, and further in view of Zimmerman (US 20170013802 A1).
With regard to claim 3, the combination of Moon, Martial and Thiele teach the feeding system
according to claim 1.
	The combination fails to teach further comprising base frame members, the base frame members support the at least one load cell and the at least one feed trough.
	Zimmerman teaches further comprising base frame members, the base frame members (125, paragraph 0032) support the at least one load cell (130, paragraph 0032) and the at least one feed trough (140, paragraph 0032).
It would have been obvious to one of ordinary skill in the art before the effective filing date of
the claimed invention to modify the combination of Moon, Martial and Thiele with the base frame members supporting the load cell and feed trough as disclosed in Zimmerman in order to provide a sturdy structure for the feeding apparatus.

With regard to claim 4, the combination of Moon, Martial and Thiele in further view of Zimmerman (US 20170013802 A1) teach the feeding system according to claim 3.
The combination fails to teach wherein each of the at least one feed trough is coupled to a pair of load cells and supported by a pair of the base frame members.

It would have been obvious to one of ordinary skill in the art before the effective filing
date of the claimed invention to modify the combination of Moon, Martial and Thiele with the load cells supported by base frame members as disclosed in Zimmerman in order to easily weigh the feed and provide a sturdy structure for the feeding apparatus.
Allowable Subject Matter
Claim 8 allowed. The following is a statement of reasons for the indication of allowable subject matter:  C

Claims 5, 6 and 7 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. The following is a statement of reasons for the indication of allowable subject matter:  Claims 5 and 6 are considered allowable subject matter as it is not obvious to combine the prior art to meet the combination of features disclosed in claims 5 and 6. Claim 7 is dependent on claim 5 and therefore 

The prior art made of record and not relied upon is considered pertinent to applicant's
disclosure. Douglas Lowell (US-20070181069-A1) and Eakin (WO-2012078680-A1) are considered relevant due to having aspects found within the claimed invention.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHERINE ANNE KLOECKER whose telephone number is (571)272-5103. The examiner can normally be reached M-Th: 7 -5, F: 7:30 - 12:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joshua Huson can be reached on (571)270-5301. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/K.A.K./Examiner, Art Unit 3642                                                                                                                                                                                                        
/JOSHUA J MICHENER/Supervisory Patent Examiner, Art Unit 3642